DETAILED ACTION
Status of Claims 
This action is in reply to the Amendments filed on 06/27/2022.
Claim 2 has been cancelled.
Claims 1 and 3-20 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 06/27/2022, has been entered. Claims 1, 3, 6, 8, 11, 15, 17 and 19 have been amended.
Objections to the Drawings
The Objections to the Drawings would be withdrawn pursuant Applicant’s amendments, however, the purported updated drawing sheet has not been received so the objections are maintained.
Objections to the Claims
            The objections to the claims have been maintained as detailed in the response to arguments below. 
Rejections under 35 U.S.C. §112(b)
The 35 U.S.C. §112(b) rejections have been withdrawn pursuant Applicant’s amendments. 

Priority
The current Application claims priority from Provisional Patent Application Serial No. 62/720,152 filed 8/21/2018. Therefore, the instant claims receive the effective filing date of 8/21/2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both past orders and specials in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 64.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2013/0216102 A1), previously cited and hereinafter Ryan, in view of Jasper et al. (US 2007/0007331 A1), previously cited and hereinafter Jasper.
Regarding Claim 15, a method (i.e. abstract) of receiving and fulfilling a retail order, the method comprising: 
-providing a local kiosk at a retail location (Ryan, see at least: “The drive-through lane may comprise an interactive display 330 [i.e. providing a local kiosk at a retail location], which may present information 335 (e.g., menu options) to the user 315” [0040]), the kiosk comprising:
(a) at least one camera disposed on or near the local kiosk (Ryan, see at least: “the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas of a drive-through lane [i.e. at least one camera disposed on or near the local kiosk], at entrances to a parking lot, at entrances to a physical store, and so forth” [0030]); 
(b) a digital display disposed on the local kiosk (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315 [i.e. a digital display disposed on the local kiosk]” [0040]); and
(d) a microphone disposed on the local kiosk (Ryan, see at least: “displays may present item options to users and may include one or more interfaces that enable users to communicate with a pdblisher system (e.g., pdblication system 102 of FIG. 1). For example, users may communicate through microphones [i.e. a microphone disposed on the local kiosk], video cameras, keyboards, touch screens, or other user input devices that are part of the displays” [0038]); 
-capturing an image of a customer with the at least one camera (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face) [i.e. capturing an image of a customer], clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas [i.e. with the at least one camera] of a drive-through lane, at entrances to a parking lot, at entrances to a physical store, and so forth” [0030]); 
- -15-identifying the customer based on the image of the customer (Ryan, see at least: “Image data [i.e. based on the image of the customer] may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user [i.e. identifying the customer]. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques, edge detection, color and pattern matching, and so forth” [0028]); 
-using stored customer information about the customer to predict future customer preferences (Ryan, see at least: “The personalized communication module 230 may receive one or more data records 227 from the database interface module 220 [i.e. using stored customer information about the customer] and may generate one or more personalized communications for presentation to a user. In some embodiments, the personalized communications comprise recommendations. The recommendations may be based on the history of a user, the preferences of a user, or both…recommendations, offers, and advertisements may be generated based on observed trends from user history data. For example, if a user is ordering food from a drive-through lane, an interactive menu may present one or more healthy menu options based on an observed trend that the user has recently been ordering low-fat menu items [i.e. to predict future customer preferences]” [0035]); and 
-providing menu items for selection by the customer on the digital display based on the predicted future customer preferences (Ryan, see at least: “if a user is ordering food from a drive-through lane, an interactive menu may present one or more healthy menu options [i.e. providing menu items for selection by the customer on the digital display] based on an observed trend that the user has recently been ordering low-fat menu items [i.e. based on the predicted future customer preferences]” [0035]).

Ryan does not explicitly disclose the local kiosk comprising (c) a speaker disposed on the local kiosk.
Jasper, however, teaches ordering at drive-through order points (i.e. abstract), including the known technique of a local kiosk comprising a speaker disposed on the local kiosk (Jasper, see at least: “The system interface 80 manages order intake and processing. The speaker posts 2, 4, described in more detail below, are used to communicate with customers and, in the present embodiment, are located proximate to the respective remote/drive through POS locations 70” [0029] and “the speaker posts 2, 4 may be remote terminals for receiving an order from a customer via unattended customer input, taking the customer's order, for example, via a keypad, touch screen and/or voice recognition [i.e. a speaker disposed on the local kiosk]” [0031]). This known technique is applicable to the method of Ryan as they share characteristics and capabilities, namely they are directed to ordering at drive-through order points.
It would have been recognized that applying the known technique of a local kiosk comprising a speaker disposed on the local kiosk, as taught by Jasper to the teachings of Ryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a local kiosk comprising a speaker disposed on the local kiosk, as taught by Jasper, into the system of Ryan would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve workflow efficiency within the store and among multiple stores (Jasper, [0028]).

Regarding Claim 16, Ryan in view of Jasper teach the method of claim 15. Ryan further discloses:
-wherein the identifying the customer based on the image of the customer further comprises comparing the image of the customer with existing customer images from a customer information database (Ryan, see at least: “Image data may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user [i.e. the identifying the customer based on the image of the customer]” [0028] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. existing customer images from a customer information database]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. further comprises comparing the image of the customer with existing customer images]” [0043] Examiner notes that the image data of the user is stored so past images of the user are stored and used in the future to compare with the newly received image data to receive the customer information).

Regarding Claim 17, Ryan in view of Jasper teach the method of claim 15. Ryan further discloses:
-wherein the local kiosk further comprises:
(a) a first camera disposed to capture the image of the customer (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face) [i.e. disposed to capture the image of the customer], clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas [i.e. a first camera] of a drive-through lane, at entrances to a parking lot, at entrances to a physical store, and so forth” [0030]); and 
(b) a second camera disposed to capture an image of a car lane adjacent to the local kiosk (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. a second camera]. The image capture device 320 may capture image data related to the motor vehicle 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. disposed to capture an image of a car lane adjacent to the local kiosk]” [0040] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a second camera]” [0027] and Fig. 3 indicates the car lane is adjacent to the display 330 [i.e. kiosk]).

Regarding Claim 18, Ryan in view of Jasper teach the method of claim 17. Ryan further discloses:
-capturing the image of the customer with the first camera (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face), clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas [i.e. capturing the image of the customer with the first camera] of a drive-through lane, at entrances to a parking lot, at entrances to a physical store, and so forth” [0030]); 
-capturing the image of the car lane with the second camera (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. with the second camera]. The image capture device 320 may capture image data related to the motor vehicle 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. capturing the image of the car lane with the second camera]” [0040] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. second camera]” [0027]).
Jasper further teaches ordering at drive-through order points (i.e. abstract), including the known technique of determining a number of cars disposed in the car lane based on the image of the car lane (Jasper, see at least: “one or more sensors 228, 230 are provided for each lane 70A, 70B, 70C, 70N so as to detect not only the customers present at the speaker posts 2, 4 but also determine how many customers are waiting behind the customers presently being serviced [i.e. determining a number of cars disposed in the car lane]. Such sensors 228, 230 may include visual sensors such as a laser or camera [i.e. based on the image of the car lane], multiple loop detectors or a trip-device, such as a loop detector or other sensor” [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ryan of with Jasper for the reasons identified with respect to claim 15.
Regarding Claim 19, Ryan in view of Jasper teach the method of claim 15. Ryan further discloses:
-wherein the local kiosk further comprises:
(a) a first camera disposed to capture an image of a license plate on a car adjacent to the local kiosk (Ryan, see at least: “an image capture device 322 [i.e. a first camera], having the same functional capability as image capture device 320, may be positioned in a location other than alongside or integrated with the display 330” [0042] and “a license plate of the vehicle 310 being driven by the user may be captured by one of the image capture devices 320, 322 [i.e. disposed to capture an image of a license plate on a car adjacent to the local kiosk] and submitted to the personalization system 200” [0044] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a first camera]” [0027] and Fig. 3 indicates the car is adjacent to the display 330 [i.e. local kiosk]); and 
(b) a second camera disposed to capture an image of a car lane adjacent to the local kiosk (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. a second camera]. The image capture device 320 may capture image data related to the motor vehicle 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. disposed to capture an image of a car lane adjacent to the local kiosk]” [0040] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a second camera]” [0027] and Fig. 3 indicates the car lane is adjacent to the display 330 [i.e. local kiosk]).

Regarding Claim 20, Ryan in view of Jasper teach the method of claim 19. Ryan further discloses:
-capturing the image of the license plate with the first camera (Ryan, see at least: “a license plate of the vehicle 310 being driven by the user may be captured by one of the image capture devices 320, 322 [i.e. capturing the image of the license plate with the first camera] and submitted to the personalization system 200” [0044] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a first camera]” [0027]); 
-identifying the customer based on the image of the license plate (Ryan, see at least: “the personalization system 200 may perform image recognition on the license plate [i.e. based on the image of the license plate] to recognize the letters, numbers, and/or symbols of the license plate (generally referred to herein as “license plate number”). In some embodiments, the license plate number may be a unique identifier associated with a user 315. The license plate number may be used to retrieve a user data record 227 [i.e. identifying the customer based on the image of the license plate] and any user history or preference information stored therewith” [0044]); 
-capturing the image of the car lane with the second camera (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. with the second camera]. The image capture device 320 may capture image data related to the motor vehicle 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. capturing the image of the car lane]” [0040]); and 
Jasper further teaches ordering at drive-through order points (i.e. abstract), including the known technique of determining a number of cars disposed in the car lane based on the image of the car lane (Jasper, see at least: “one or more sensors 228, 230 are provided for each lane 70A, 70B, 70C, 70N so as to detect not only the customers present at the speaker posts 2, 4 but also determine how many customers are waiting behind the customers presently being serviced [i.e. determining a number of cars disposed in the car lane]. Such sensors 228, 230 may include visual sensors such as a laser or camera [i.e. based on the image of the car lane], multiple loop detectors or a trip-device, such as a loop detector or other sensor” [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ryan of with Jasper for the reasons identified with respect to claim 15.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan, in view of Jasper in further view of Tung et al. (US 2016/0180311 A1), previously cited and hereinafter Tung.
Regarding Claim 1, Ryan discloses a network-based retail order satisfaction system (i.e. abstract), the system comprising:
(a) a local processor on a network, the local processor accessible by an employee user (Ryan, see at least: “display 360 [i.e. a local processor on a network] inside the retail store 350 may display information 365 based on the personalized communication. This information 365 may then be viewed and used by an employee 370 [i.e. the local processor accessible by an employee user] of the retail store 350” [0049] and Fig 3 indicates that display device 360 [i.e. a local processor] located in the retail store is on network 340 [i.e. a local processor on a network]); 
(b) a local kiosk (Ryan, see at least: “The drive-through lane may comprise an interactive display 330 [i.e. a local kiosk], which may present information 335 (e.g., menu options) to the user 315” [0040]), the local kiosk comprising: 
(i) at least one camera disposed on or near the local kiosk, wherein the at least one camera is operably coupled to the network (Ryan, see at least: “the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas of a drive-through lane [i.e. at least one camera disposed on or near the local kiosk], at entrances to a parking lot, at entrances to a physical store, and so forth” [0030] and Fig. 3 shows that the image data is sent from various cameras via network 340 [i.e. wherein the at least one camera is operably coupled to the network]); 
(ii) a digital display disposed on the local kiosk, wherein the digital display is operably coupled to the network (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315 [i.e. a digital display disposed on the local kiosk]” [0040] and Fig. 3 shows that the interactive display 330 is coupled to network 340); and
 (iv) a microphone disposed on the local kiosk (Ryan, see at least: “displays may present item options to users and may include one or more interfaces that enable users to communicate with a pdblisher system (e.g., pdblication system 102 of FIG. 1). For example, users may communicate through microphones [i.e. a microphone disposed on the local kiosk], video cameras, keyboards, touch screens, or other user input devices that are part of the displays” [0038]); 
(c) a central processor in communication with the local processor via the network (Ryan, see at least: “a system comprises at least one processor [i.e. the central processor], an imaging module, a database interface module, and a personalized communication module” [0015] and Fig. 3 shows that the display device 360 [i.e. the local processor] is in communication with the personalization system 200 [i.e. the central processor] via network 340); 
(d) a customer information database in communication with the central processor, the customer information database configured to store customer information and existing customer images (Ryan, see at least: “a system comprises at least one processor [i.e. in communication with the central processor], an imaging module, a database interface module, and a personalized communication module” [0015] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. a customer information database in communication with the central processor]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. the customer information database configured to store customer information and existing customer images]” [0043]); and 
(e) facial recognition software associated with the central processor, the facial recognition software configured to compare an image of an individual captured by the at least one camera with the existing customer images (Ryan, see at least: “Image data may be processed by the imaging module 210 [i.e. associated with the central processor] to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques [i.e. facial recognition software associated with the central processor], edge detection, color and pattern matching, and so forth” [0028] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. existing customer images]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. to compare an image of an individual captured by the at least one camera with the existing customer images]” [0043] Examiner notes that the image data of the user is stored so past images of the user are stored and used in the future to compare with the newly received image data to receive the customer information); and
(f) software associated with the central processor, the software configured to learn customer preferences and predict future customer preferences based on historical customer order information (Ryan, see at least: “The personalized communication module 230 [i.e. software associated with the central processor] may receive one or more data records 227 from the database interface module 220 and may generate one or more personalized communications for presentation to a user. In some embodiments, the personalized communications comprise recommendations. The recommendations may be based on the history of a user, the preferences of a user, or both…recommendations, offers, and advertisements may be generated based on observed trends from user history data. For example, if a user is ordering food from a drive-through lane, an interactive menu may present one or more healthy menu options based on an observed trend that the user has recently been ordering low-fat menu items [i.e. the software configured to learn customer preferences and predict future customer preferences based on historical customer order information]” [0035]).

Ryan does not explicitly disclose the local kiosk comprising (iii) a speaker disposed on the local kiosk.
Jasper, however, teaches ordering at drive-through order points (i.e. abstract), including the known technique of a kiosk comprising a speaker disposed on the local kiosk (Jasper, see at least: “The system interface 80 manages order intake and processing. The speaker posts 2, 4, described in more detail below, are used to communicate with customers and, in the present embodiment, are located proximate to the respective remote/drive through POS locations 70” [0029] and “the speaker posts 2, 4 may be remote terminals for receiving an order from a customer via unattended customer input, taking the customer's order, for example, via a keypad, touch screen and/or voice recognition [i.e. a speaker disposed on the local kiosk]” [0031]). This known technique is applicable to the system of Ryan as they share characteristics and capabilities, namely they are directed to ordering at drive-through order points.
It would have been recognized that applying the known technique of a kiosk comprising a speaker disposed on the kiosk, as taught by Jasper to the teachings of Ryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a kiosk comprising a speaker disposed on the kiosk, as taught by Jasper, into the system of Ryan would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve workflow efficiency within the store and among multiple stores (Jasper, [0028]).

Ryan in view of Jasper does not explicitly teach the software being machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information
Tung, however, teaches creating an ordering food menu (i.e. abstract), including the known technique of machine learning software associated with a central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information (Tung, see at least: “Fast food restaurants with kiosk services can benefit from techniques described above. For example, the menu displayed on a kiosk can be generated based on the transaction history stored in POS so that a machine learning algorithm executed by the intelligent POS menu generation server 140 can identify the most popular items in past history [i.e. the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information]” [0058] and Fig. 1 indicates the intelligent POS menu generation server 140 is separate from the local POS server 110 [i.e. machine learning software associated with a central processor]). This known technique is applicable to the system of Ryan in view of Jasper as they share characteristics and capabilities, namely they are directed to creating an ordering food menu.
It would have been recognized that applying the known technique of machine learning software associated with a central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information, as taught by Tung to the teachings of Ryan in view of Jasper would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of machine learning software associated with a central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information, as taught by Tung, into the system of Ryan in view of Jasper would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve order speed (Tung, [0057]).

Regarding Claim 3, the combination of Ryan/Jasper/Tung teach the system of claim 1.
Tung further teaches creating an ordering food menu (i.e. abstract), including the known technique of the machine learning software being further configured to select menu items to display on the digital display based on the customer preferences (Tung, see at least: “Fast food restaurants with kiosk services can benefit from techniques described above. For example, the menu displayed on a kiosk can be generated based on the transaction history stored in POS so that a machine learning algorithm executed by the intelligent POS menu generation server 140 can identify the most popular items in past history [i.e. the machine learning software is further configured to select menu items to display on the digital display based on the customer preferences]” [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ryan in view of Jasper with Tung for the reasons identified with respect to claim 1.

Regarding Claim 4, the combination of Ryan/Jasper/Tung teach the system of claim 1. Ryan further discloses:
	-additional local kiosks, wherein each of the additional local kiosks is disposed at a different location (Ryan, see at least: “The drive-through lane may comprise an interactive display 330 [i.e. local kiosks], which may present information 335 (e.g., menu options) to the user 315” [0040] and “a physical store 350 with a drive-through lane may have multiple drive-through lanes [i.e. additional local kiosks, wherein each of the additional local kiosks is disposed at a different location]” [0053]).

Regarding Claim 5, the combination of Ryan/Jasper/Tung teach the system of claim 4. Ryan further discloses:
	-wherein the central processor is disposed at a remote location in relation to the local kiosk and the additional local kiosks (Ryan, see at least: “one or more of the modules described with reference to FIG. 2 may be implemented or executed by one or more processors [i.e. the central processor] …some or all of the modules of FIG. 2 may reside on one or more servers of the publication system 102 of FIG. 1. In addition, the modules of FIG. 2 may have separate utility and application outside of the publication system 102 of FIG. 1. The publication system 102 may be hosted on dedicated or shared server machines (not shown) [i.e. is disposed at a remote location in relation to the local kiosk and the additional local kiosks] that are communicatively coupled to enable communications between the server machines” [0036] and Fig. 3 indicates that personalization system 200 is remotely located from the interactive display 330  [i.e. is disposed at a remote location in relation to the local kiosk and the additional local kiosks]).

Regarding Claim 6, the combination of Ryan/Jasper/Tung teach the system of claim 1. Ryan further discloses:
-wherein the at least one camera comprises: 
(a) a first camera disposed to capture the image of the individual (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face) [i.e. disposed to capture the image of the individual], clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas [i.e. a first camera] of a drive-through lane, at entrances to a parking lot, at entrances to a physical store, and so forth” [0030]); and 
-13-(b) a second camera disposed to capture an image of a car lane adjacent to the local kiosk (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. a second camera]. The image capture device 320 may capture image data related to the motor vehicle 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. disposed to capture an image of a car lane adjacent to the local kiosk]” [0040] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a second camera]” [0027] and Fig. 3 indicates the car lane is adjacent to the display 330 [i.e. local kiosk]).

Regarding Claim 7, the combination of Ryan/Jasper/Tung teach the system of claim 6. Ryan further discloses:
-wherein the facial recognition software is configured to compare the image of the individual captured by the first camera with the existing customer images (Ryan, see at least: “Image data may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques [i.e. facial recognition software], edge detection, color and pattern matching, and so forth” [0028] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. existing customer images]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. is configured to compare the image of the individual captured by the first camera with the existing customer images]” [0043] Examiner notes that the image data of the user is stored so past images of the user are stored and used in the future to compare with the newly received image data to receive the customer information), and 
Jasper further teaches ordering at drive-through order points (i.e. abstract), including the known technique of object recognition software being configured to analyze the image of the car lane and determine a number of cars disposed in the car lane (Jasper, see at least: “one or more sensors 228, 230 are provided for each lane 70A, 70B, 70C, 70N so as to detect not only the customers present at the speaker posts 2, 4 but also determine how many customers are waiting behind the customers presently being serviced [i.e. object recognition software configured to analyze the image of the car lane and determine a number of cars disposed in the car lane]. Such sensors 228, 230 may include visual sensors such as a laser or camera [i.e. analyze the image of the car lane], multiple loop detectors or a trip-device, such as a loop detector or other sensor” [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ryan of with Jasper for the reasons identified with respect to claim 1.

Regarding Claim 8, the combination of Ryan/Jasper/Tung teach the system of claim 1. Ryan further discloses:
	-wherein the at least one camera comprises:
(a) a first camera disposed to capture the image of the individual (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face) [i.e. disposed to capture the image of the individual], clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas [i.e. a first camera] of a drive-through lane, at entrances to a parking lot, at entrances to a physical store, and so forth” [0030]); and 
(b) a third camera disposed to capture an image of a license plate on a car adjacent to the local kiosk (Ryan, see at least: “an image capture device 322 [i.e. a third camera], having the same functional capability as image capture device 320, may be positioned in a location other than alongside or integrated with the display 330” [0042] and “a license plate of the vehicle 310 being driven by the user may be captured by one of the image capture devices 320, 322 [i.e. disposed to capture an image of a license plate on a car adjacent to the local kiosk] and submitted to the personalization system 200” [0044] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a third camera]” [0027] and Fig. 3 indicates the car is adjacent to the display 330 [i.e. local kiosk]).

Regarding Claim 9, the combination of Ryan/Jasper/Tung teach the system of claim 8. Ryan further discloses:
	-wherein 
-the facial recognition software is configured to compare the image of the individual captured by the first camera with the existing customer images (Ryan, see at least: “Image data may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques [i.e. facial recognition software], edge detection, color and pattern matching, and so forth” [0028] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. existing customer images]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. is configured to compare the image of the individual captured by the first camera with the existing customer images]” [0043] Examiner notes that the image data of the user is stored so past images of the user are stored and used in the future to compare with the newly received image data to receive the customer information), and 
-object recognition software is configured to analyze the image of the license plate captured by the third camera and compare a number on the license plate with the customer information (Ryan, see at least: “Image data may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques, edge detection, color and pattern matching, and so forth [i.e. object recognition software]” [0028] and “the personalization system 200 may perform image recognition on the license plate [i.e. is configured to analyze the image of the license plate captured by the third camera] to recognize the letters, numbers, and/or symbols of the license plate (generally referred to herein as “license plate number”). In some embodiments, the license plate number may be a unique identifier associated with a user 315. The license plate number may be used to retrieve a user data record 227 [i.e. and compare a number on the license plate with the customer information] and any user history or preference information stored therewith” [0044]).

Regarding Claim 10, the combination of Ryan/Jasper/Tung teach the system of claim 1. Ryan further discloses:
-wherein the system can be incorporated into an existing point-of-sale system and the local processor is coupled to an existing point-of-sale interface (Ryan, see at least: “personalization system 200 may be used in a variety of different environment scenarios. Environments in which the personalization system 200 may be implemented include, but are not limited to, restaurants, fast food locations, quick serve locations, retail stores, parking locations, fuel stations, car washes, hotels and other lodging environments, and other commerce environments [i.e. the system can be incorporated into an existing point-of-sale system]” [0031] and Fig. 3 indicates that the display 330 as well as the display 360 associated with the retail facility [i.e. local processor is coupled to an existing point-of-sale interface] communicate with the personalization system 200 via network 340).

Regarding Claim 11, Ryan discloses a network-based retail order satisfaction system (i.e. abstract), the system comprising: 
(a) a local processor on a network, the local processor accessible by an employee user (Ryan, see at least: “display 360 [i.e. a local processor on a network] inside the retail store 350 may display information 365 based on the personalized communication. This information 365 may then be viewed and used by an employee 370 [i.e. the local processor accessible by an employee user] of the retail store 350” [0049] and Fig 3 indicates that display device 360 [i.e. a local processor] located in the retail store is on network 340 [i.e. a local processor on a network]);
(b) a plurality of local kiosks (Ryan, see at least: “The drive-through lane may comprise an interactive display 330 [i.e. local kiosks], which may present information 335 (e.g., menu options) to the user 315” [0040] and “a physical store 350 with a drive-through lane may have multiple drive-through lanes [i.e. a plurality of local kiosks]” [0053]), each of the plurality of local kiosks comprising: 
(i) a user image camera disposed on or near the local kiosk to capture an image of an individual, wherein the user image camera is operably coupled to the network (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face) [i.e. to capture an image of an individual], clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas of a drive-through lane, at entrances to a parking lot [i.e. a user image camera disposed on or near the local kiosk], at entrances to a physical store, and so forth” [0030] and Fig. 3 shows that the image data is sent from various cameras via network 340 [i.e. wherein the user image camera is operably coupled to the network]);
(ii) a digital display disposed on the local kiosk, wherein the digital display is operably coupled to the network (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315 [i.e. a digital display disposed on the local kiosk]” [0040] and Fig. 3 shows that the interactive display 330 is coupled to network 340); 
(iii) a car lane camera disposed on or near the local kiosk to capture an image of a car lane adjacent to the local kiosk, wherein the car lane camera is operably coupled to the network (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. a car lane camera disposed on or near the local kiosk]. The image capture device 320 may capture image data related to the motor vehicle 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. to capture an image of a car lane adjacent to the local kiosk]” [0040] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a car lane camera]” [0027] and Fig. 3 shows that the camera 320 is disposed on or near the kiosk and coupled to network 340); 
-14-(iv) a license plate camera disposed on or near the local kiosk to capture an image of a license plate on a car adjacent to the local kiosk, wherein the license plate camera is operably coupled to the network (Ryan, see at least: “an image capture device 322, having the same functional capability as image capture device 320, may be positioned in a location other than alongside or integrated with the display 330 [i.e. a license plate camera disposed on or near the local kiosk]” [0042] and “a license plate of the vehicle 310 being driven by the user may be captured by one of the image capture devices 320, 322 [i.e. to capture an image of a license plate on a car adjacent to the local kiosk] and submitted to the personalization system 200” [0044] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a license plate camera]” [0027] and Fig. 3 shows that the camera 322 is disposed on or near the kiosk and coupled to network 340); and
 (vi) a microphone disposed on the local kiosk (Ryan, see at least: “displays may present item options to users and may include one or more interfaces that enable users to communicate with a pdblisher system (e.g., pdblication system 102 of FIG. 1). For example, users may communicate through microphones [i.e. a microphone disposed on the local kiosk], video cameras, keyboards, touch screens, or other user input devices that are part of the displays” [0038]); 
(c) a central processor in communication with the local processor via the network (Ryan, see at least: “a system comprises at least one processor [i.e. the central processor], an imaging module, a database interface module, and a personalized communication module” [0015] and Fig. 3 shows that the display device 360 [i.e. the local processor] is in communication with the personalization system 200 [i.e. the central processor] via network 340); 
(d) a customer information database in communication with the central processor, the customer information database configured to store customer information and existing customer images (Ryan, see at least: “a system comprises at least one processor [i.e. in communication with the central processor], an imaging module, a database interface module, and a personalized communication module” [0015] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. a customer information database in communication with the central processor]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. the customer information database configured to store customer information and existing customer images]” [0043]); 
(e) facial recognition software associated with the central processor, the facial recognition software configured to compare the image of the individual captured by the user image camera with the existing customer images (Ryan, see at least: “Image data may be processed by the imaging module 210 [i.e. associated with the central processor] to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques [i.e. facial recognition software associated with the central processor], edge detection, color and pattern matching, and so forth” [0028] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. existing customer images]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. to compare the image of the individual captured by the user image camera with the existing customer images]” [0043] Examiner notes that the image data of the user is stored so past images of the user are stored and used in the future to compare with the newly received image data to receive the customer information); 
(f) software associated with the central processor, the software configured to learn customer preferences and predict future customer preferences based on historical customer order information (Ryan, see at least: “The personalized communication module 230 [i.e. software associated with the central processor] may receive one or more data records 227 from the database interface module 220 and may generate one or more personalized communications for presentation to a user. In some embodiments, the personalized communications comprise recommendations. The recommendations may be based on the history of a user, the preferences of a user, or both…recommendations, offers, and advertisements may be generated based on observed trends from user history data. For example, if a user is ordering food from a drive-through lane, an interactive menu may present one or more healthy menu options based on an observed trend that the user has recently been ordering low-fat menu items [i.e. the software configured to learn customer preferences and predict future customer preferences based on historical customer order information]” [0035]); and  
 (g) object recognition software (Ryan, see at least: “Image data may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques, edge detection, color and pattern matching, and so forth [i.e. object recognition software]” [0028]) configured to: 
(ii) analyze the image of the license plate captured by the license plate camera and compare a number on the license plate with the customer information (Ryan, see at least: “the personalization system 200 may perform image recognition on the license plate [i.e. analyze the image of the license plate captured by the license plate camera] to recognize the letters, numbers, and/or symbols of the license plate (generally referred to herein as “license plate number”). In some embodiments, the license plate number may be a unique identifier associated with a user 315. The license plate number may be used to retrieve a user data record 227 [i.e. and compare a number on the license plate with the customer information] and any user history or preference information stored therewith” [0044]).

	Ryan does not explicitly disclose the local kiosk comprising (v) a speaker disposed on the local kiosk; and object recognition software configured to (i) analyze the image of the car lane and determine a number of cars disposed in the car lane.
	Jasper, however, teaches ordering at drive-through order points (i.e. abstract), including the known technique of a local kiosk comprising a speaker disposed on the local kiosk (Jasper, see at least: “The system interface 80 manages order intake and processing. The speaker posts 2, 4, described in more detail below, are used to communicate with customers and, in the present embodiment, are located proximate to the respective remote/drive through POS locations 70” [0029] and “the speaker posts 2, 4 may be remote terminals for receiving an order from a customer via unattended customer input, taking the customer's order, for example, via a keypad, touch screen and/or voice recognition [i.e. a kiosk comprising a speaker disposed on the local kiosk]” [0031]); and
the known technique of object recognition software configured to analyze the image of the car lane and determine a number of cars disposed in the car lane (Jasper, see at least: “one or more sensors 228, 230 are provided for each lane 70A, 70B, 70C, 70N so as to detect not only the customers present at the speaker posts 2, 4 but also determine how many customers are waiting behind the customers presently being serviced [i.e. object recognition software configured to analyze the image of the car lane and determine a number of cars disposed in the car lane]. Such sensors 228, 230 may include visual sensors such as a laser or camera [i.e. analyze the image of the car lane], multiple loop detectors or a trip-device, such as a loop detector or other sensor” [0106]). These known techniques are applicable to the system of Ryan as they share characteristics and capabilities, namely they are directed to ordering at drive-through order points.
It would have been recognized that applying the known techniques of a local kiosk comprising a speaker disposed on the local kiosk; and object recognition software configured to analyze the image of the car lane and determine a number of cars disposed in the car lane, as taught by Jasper to the teachings of Ryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a local kiosk comprising a speaker disposed on the local kiosk; and object recognition software configured to analyze the image of the car lane and determine a number of cars disposed in the car lane, as taught by Jasper, into the system of Ryan would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve workflow efficiency within the store and among multiple stores (Jasper, [0028]).

Ryan in view of Jasper does not explicitly teach the software being machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information.
Tung, however, teaches creating an ordering food menu (i.e. abstract), including the known technique of machine learning software associated with a central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information (Tung, see at least: “Fast food restaurants with kiosk services can benefit from techniques described above. For example, the menu displayed on a kiosk can be generated based on the transaction history stored in POS so that a machine learning algorithm executed by the intelligent POS menu generation server 140 can identify the most popular items in past history [i.e. the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information]” [0058] and Fig. 1 indicates the intelligent POS menu generation server 140 is separate from the local POS server 110 [i.e. machine learning software associated with a central processor]). This known technique is applicable to the system of Ryan in view of Jasper as they share characteristics and capabilities, namely they are directed to creating an ordering food menu.
It would have been recognized that applying the known technique of machine learning software associated with a central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information, as taught by Tung to the teachings of Ryan in view of Jasper would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of machine learning software associated with a central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information, as taught by Tung, into the system of Ryan in view of Jasper would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve order speed (Tung, [0057]).

Regarding Claim 12, the combination of Ryan/Jasper/Tung teach the system of claim 11. Ryan further discloses:
-wherein the central processor is disposed at a different location in relation to the plurality of local kiosks (Ryan, see at least: “one or more of the modules described with reference to FIG. 2 may be implemented or executed by one or more processors [i.e. the central processor] …some or all of the modules of FIG. 2 may reside on one or more servers of the publication system 102 of FIG. 1. In addition, the modules of FIG. 2 may have separate utility and application outside of the publication system 102 of FIG. 1. The publication system 102 may be hosted on dedicated or shared server machines (not shown) [i.e. is disposed at a different location in relation to the plurality of local kiosks] that are communicatively coupled to enable communications between the server machines” [0036] and Fig. 3 indicates that personalization system 200 is remotely located from the interactive display 330 [i.e. is disposed at a different location in relation to the plurality of local kiosks]).

Regarding Claim 13, the combination of Ryan/Jasper/Tung teach the system of claim 11. Ryan further discloses:
-wherein the system can be incorporated into existing point-of-sale systems at a plurality of retail locations (Ryan, see at least: “personalization system 200 may be used in a variety of different environment scenarios. Environments in which the personalization system 200 may be implemented include, but are not limited to, restaurants, fast food locations, quick serve locations, retail stores, parking locations, fuel stations, car washes, hotels and other lodging environments, and other commerce environments [i.e. the system can be incorporated into existing point-of-sale systems at a plurality of retail locations]” [0031]).

Regarding Claim 14, the combination of Ryan/Jasper/Tung teach the system of claim 13. Ryan further discloses:
-wherein the local processer is coupled to an existing point-of-sale interface (Ryan, see at least: and Fig. 3 indicates that the display 330 as well as the display 360 associated with the retail facility [i.e. local processor is coupled to an existing point-of-sale interface] communicate with the personalization system 200 via network 340).


Response to Arguments
Rejections under 35 U.S.C. §103
	Applicant argues that Claim 1, as amended, is directed to a network-based retail order satisfaction system comprising, in part, "machine learning software associated with the central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information." The cited references do not teach or suggest this limitation as Tung fails to teach, suggest, or provide any reason for machine learning software associated with the central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information. Instead, Tung discloses solely a system that can generate a menu "based on the transaction history stored in POS so that a machine learning algorithm ... can identify the most popular items in past history" so that "popular items are shown in the most visible user interface ... areas." Tung, para. 58 (emphasis added). In other words, the Tung system is not capable of predicting future orders and does nothing more than identify popular past orders and provide a summary of and display those past orders for the customer. For further understanding, please note that this concept of "past orders" is actually captured in the instant Application as filed as the "past orders" menu 64 as shown in FIG. 3 (and described in paragraphs 44-47). In contrast, the "predicting future preferences" as claimed in claim 1 is described in the instant Application as the process of "predict[ing] future preferences by identifying patterns in ... customer information" (Id at para 42) (as opposed to the Tung process of simply totaling a specific customer's past orders and providing the most popular past orders as a current option for that customer). Nowhere does Tung teach, suggest, or provide any apparent reason for predicting future customer preferences as claimed (Remarks, pages 9-10).
Examiner respectfully disagrees. Tung teaches generating menu items that that are relevant to a customer based on the transaction history stored in POS so that a machine learning algorithm executed by the intelligent POS menu generation server can identify the most popular items in past history (see Tung, [0058]). The predicted future orders are what was popular in the past so it is determined that these orders are more likely to be purchased in the future (i.e. predict future customer preferences). Tung does not merely display any past orders of a customer, but rather, utilizes a machine learning algorithm to identify items that were purchased most often (i.e. most popular) in past history [i.e. the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information]. Additionally, similar to paragraph [0042] of Applicant’s specification, Tung recognizes popular orders based on customer purchase history, which is a pattern. Tung does not simply total a specific customer's past orders, it utilizes machine learning to recognize the most popular orders in past history; thus, utilizing machine learning to identify a pattern of customer behavior. The cited references teach this feature.

Applicant further argues that because claims 3-10 depend directly or indirectly from claim 1 and incorporate all the limitations thereof, the above remarks apply equally to these dependent claims. Thus, claims 3-10 are not obvious based on any combination of Ryan, Jasper, and/or Tung. Reconsideration and withdrawal are respectfully requested (Remarks, page 11).
Examiner respectfully disagrees. As detailed above, the cited references teach the limitation of claim 1.

Applicant further argues that, regarding claim 11, as discussed above, neither Ryan nor Jasper teach, suggest, or provide any reason for the machine learning software as claimed. Tung fails to remedy the deficiencies of Ryan and Jasper. Instead, the Tung system is not capable of predicting future orders and does nothing more than identify popular past orders and provide a summary of and display those past orders for the customer. In contrast, the "predicting future preferences" as claimed in claim 11 is described in the instant Application as the process of "predict[ing] future preferences by identifying patterns in ... customer information" (Id at para 42). Nowhere does Tung teach, suggest, or provide any apparent reason for predicting future customer preferences as claimed (Remarks, page 11).
 Examiner respectfully disagrees. As detailed above, Tung teaches generating menu items that that are relevant to a customer based on the transaction history stored in POS so that a machine learning algorithm executed by the intelligent POS menu generation server can identify the most popular items in past history (see Tung, [0058]). The predicted future orders are what was popular in the past so it is determined that these orders are more likely to be purchased in the future (i.e. predict future customer preferences). Tung does not merely display any past orders of a customer, but rather, utilizes a machine learning algorithm to identify items that were purchased most often (i.e. most popular) in past history [i.e. the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information]. Additionally, similar to paragraph [0042] of Applicant’s specification, Tung recognizes popular orders based on customer purchase history, which is a pattern. Tung does not simply total a specific customer's past orders, it utilizes machine learning to recognize the most popular orders in past history; thus, utilizing machine learning to identify a pattern of customer behavior. The cited references teach this feature.

Applicant further argues that, regarding claim 11, that Ryan fails to teach, suggest, or provide any reason for the object recognition software as claimed. In fact, it is expressly conceded in the Office Action that "Ryan does not explicitly disclose ... object recognition software configured to ... analyze the image of the car lane and determine a number of cars disposed in the car lane." Jasper fails to remedy the deficiencies of Ryan. More specifically, Jasper also fails to teach, suggest, or provide any reason for object recognition software configured to analyze the image of the car lane and determine a number of cars disposed in the car lane. Jasper discloses solely individual presence sensors that must be positioned at each desired location in each lane in order to separately triggered to detect the presence of each car in those locations. Nowhere does Jasper teach or suggest object recognition software configured to analyze an image of the car lane and determine a number of cars disposed in the car lane as claimed (Remarks, pages 11-12).
Examiner respectfully disagrees. Initially, Ryan discloses image data being processed by an imaging module to recognize information contained in the image data, including optical character recognition (OCR), face detection techniques, edge detection, color and pattern matching [i.e. object recognition software] (see Ryan, [0028]). Jasper modifies the image data analyzed by the object recognition software of Ryan to include image of the car lane and determine a number of cars disposed in the car lane. Jasper teaches one or more sensor provided in each lane not only detecting the customers present at the speaker posts, but also determining [i.e. object recognition software configured to analyze] how many customers are waiting behind the customers presently being serviced (see Jasper, [0106]). In order for sensor to make this determination, they would need to utilize a software that recognizes this. Thus, the combination of Ryan and Jasper teaches this feature.

Applicant further argues that because claims 12-14 depend directly or indirectly from claim 11 and incorporate all the limitations thereof, the above remarks apply equally to these dependent claims. Thus, claims 12-14 are not obvious based on any combination of Ryan, Jasper, and/or Tung. Reconsideration and withdrawal are respectfully requested (Remarks, page 13).
Examiner respectfully disagrees. As detailed above, the cited references teach the limitation of claim 11.

Applicant further argues that Claim 15 is directed to a method of receiving and fulfilling a retail order comprising, in part, "using stored customer information about the customer to predict future customer preferences, and providing menu items for selection by the customer on the digital display based on the predicted future customer preferences." As discussed above, neither Ryan nor Jasper teach, suggest, or provide any reason for the predicting future customer preferences as claimed. In fact, it is expressly conceded in the Office Action that "Ryan in view of Jasper does not explicitly teach the software being machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information." As also discussed above, Tung fails to remedy the deficiencies of Ryan and Jasper. Instead, the Tung system is not capable of predicting future orders and does nothing more than identify popular past orders and provide a summary of and display those past orders for the customer. In contrast, the "predicting future preferences" as claimed in claim 15 is described in the instant Application as the process of "predict[ing] future preferences by identifying patterns in ... customer information" (Id at para 42). Nowhere does Tung teach, suggest, or provide any apparent reason for predicting future customer preferences as claimed (Remarks, page 14).
Examiner respectfully disagrees. The Office Action states that "Ryan in view of Jasper does not explicitly teach the software being machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information" in independent claims 1 and 11 because Ryan does not disclose this feature being done by machine learning, which is why Tung is cited to teach the use of machine learning to execute this feature in claims 1 and 11. Tung is not cited in claim 15 as it does not recite this feature being done using machine learning. Accordingly, and as detailed in the current and previous rejections of claim 15, Ryan discloses "using stored customer information about the customer to predict future customer preferences, and providing menu items for selection by the customer on the digital display based on the predicted future customer preferences." Specifically, Ryan discloses a personalized communication module receiving one or more data records from a database interface module [i.e. using stored customer information about the customer] and generating one or more personalized communications for presentation to a user based on the history of a user, the preferences of a user, or both such as based on observed trends from user history data [i.e. to predict future customer preferences] (see Ryan, [0035]). An example being an interactive menu presenting one or more healthy menu options [i.e. providing menu items for selection by a customer on the digital display] based on an observed trend that the user has recently been ordering low-fat menu items i.e. based on the predicted future customer preferences] (see Ryan, [0035]). Thus, Ryan discloses this feature.

Applicant further argues that Because claims 16-20 depend directly or indirectly from claim 15 and incorporate all the limitations thereof, the above remarks apply equally to these dependent claims. Thus, claims 16-20 are not obvious based on any combination of Ryan, Jasper, and/or Tung. Reconsideration and withdrawal are respectfully requested (Remarks, page 14).
Examiner respectfully disagrees. As detailed above, the cited references teach the limitation of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Bulan et al. (US 2015/0310624 A1) teaches detecting and tracking cars in side-by-side drive-thru lanes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684         

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625